       Case 2:20-cv-00561 Document 43 Filed 03/29/21 Page 1 of 7 PageID #: 291




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT CHARLESTON

WILLIAM ALLEN MEANS,
         Plaintiff,

v.                                                                       Civil Action No.: 2:20-561

E.M. PETERSON, D. HARVEY, and
THE CITY OF SOUTH CHARLESTON,
           Defendants.


                DEFENDANTS’ EMERGENCY MOTION FOR PROTECTIVE ORDER
                                   AND/OR STAY

           COMES NOW the Defendants, E.M. Peterson and D. Harvey, by counsel, Duane J.

Ruggier II, Evan S. Olds, and Pullin, Fowler, Flanagan, Brown & Poe, PLLC, and for their

Emergency Motion for Protective Order and/or Stay states as follows:

           1.       On March 1, 2021, Plaintiff noticed Defendant Harvey and Defendant Peterson’s

depositions for March 30, 2021. Undersigned counsel discovered on Thursday, March 25, 2021,

that the Federal Bureau of Investigation (“FBI”) has initiated an investigation into the Defendant

officers’ conduct regarding the subject May 2, 2020, police pursuit and arrest.

           2.       Due to the FBI’s investigation into the events of May 2, 2020, Defendants move

the Court for a protective order and/or to stay these depositions until the conclusion of the

investigation.

           3.       "The power to stay proceedings is incidental to the power inherent in every court

to control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants."1 Because of the frequency with which civil and regulatory laws overlap

criminal laws, American jurisprudence contemplates the possibility of simultaneous or virtually


1
    Landis v. North American Co., 299 U.S. 248, 254, 81 L. Ed. 153, 57 S. Ct. 163 (1936).

                                                             1
     Case 2:20-cv-00561 Document 43 Filed 03/29/21 Page 2 of 7 PageID #: 292




simultaneous parallel proceedings and the Constitution does not mandate the stay of civil

proceedings in the face of parallel criminal proceedings.2 "Nevertheless, a court may decide in its

discretion to stay civil proceedings, postpone civil discovery, or impose protective orders and

conditions 'when the interests of justice seem [] to require such action, sometimes at the request of

the prosecution, […] sometimes at the request of the defense [.]'"3

         4.       In Keating, the Ninth Circuit stated that the following factors should be considered

in the exercise of that discretion:

                  the interest of the plaintiffs in proceeding expeditiously with this
                  litigation or any particular aspect of it, and the potential prejudice to
                  plaintiffs of a delay; (2) the burden which any particular aspect of
                  the proceedings may impose on defendants; (3) the convenience of
                  the court in the management of its cases, and the efficient use of
                  judicial resources; (4) the interest of persons not parties to the civil
                  litigation; and (5) the interests of the public in the pending civil and
                  criminal litigation."4

         5.       The United States District Court for the Southern District of West Virginia adopted

these factors in Ashworth v. Albers Med., Inc., 229 F.R.D. 527, 530 (S.D. W.Va. 2005).

         6.       As a preliminary matter, the requirement of the existence of a nexus between the

parallel proceedings is sufficient to show that such proceedings are related and involve

substantially similar issues is the threshold factor for a stay.5 Upon information and belief, the FBI

is investigating the same incident that gives rise to the instant civil action.




2
  SEC v. Dresser, 202 U.S. App. D.C. 345, 628 F.2d 1368, 1374-75 (D.C. Cir. 1980); see also Keatinq v. OTS, 45 F.3d
322, 324 (9th Cir. 1995) ("the Constitution does not ordinarily require a stay of civil proceedings pending the outcome
of criminal proceedings.").
3
  Dresser, 628 F.2d at 1375 (quoting United States v. Kordel, 397 U.S. 1, 12 n. 27, 25 L. Ed. 2d 1, 90 S. Ct. 763
(1970); United States v. Any and All Assets of That Certain Business Known as Shane Co., 147 F.R.D. 99, 101
(M.D.N.C. 1993) ("the public has an interest in law enforcement which may, under proper circumstances, be given
priority over concurrent civil proceedings."); cf. United States v. Georgia Pacific Corp., 562 F.2d 294, 296 (4th Cir.
1977) (noting that a motion to stay proceedings is committed to the sound discretion of the court).
4
  Keating v. Office of Thrift Supervision, 45 F.3d 322 (California 1995).
5
  Ashworth v. Albers Med., Inc., 229 F.R.D. 527, 530 (S.D. W.Va. 2005).

                                                             2
     Case 2:20-cv-00561 Document 43 Filed 03/29/21 Page 3 of 7 PageID #: 293




        7.        The delay in staying this case will not prejudice the Plaintiff; but could benefit

Plaintiff to the extent the Defendant officers will be able to provide more complete testimony and

discovery responses once the investigation concludes.

        8.        In Dresser, the Circuit Court for the District of Columbia stated that:

                  Other than where there is specific evidence of agency bad faith or
                  malicious governmental tactics, the strongest case for deferring civil
                  proceedings is where a party under indictment for a serious offense
                  is required to defend a civil or administrative action involving the
                  same matter. The noncriminal proceeding, if not deferred, might
                  undermine the party's Fifth Amendment privilege against self-
                  incrimination, expand rights of criminal discovery beyond the limits
                  of Federal Rule of Criminal Procedure 16(b), expose the basis of the
                  defense to the prosecution in advance of criminal trial, or otherwise
                  prejudice the case.6 628 F.2d at 1375-76.

As noted in Ashworth, inasmuch as the Fifth Amendment rights are implicated and discovery may

conceivably force those defendants to disclose matters that otherwise would not be available

through the criminal rules of procedure, this factor strongly favors a stay. Therefore, it is in the

Defendants’ best interest to have discovery stayed in this action until after the FBI’s investigation

concludes.

        9.        "The government has a discernible interest in intervening in order to prevent

discovery in a civil case from being used to circumvent the more limited scope of discovery in [a

related] criminal matter."7 The United States' interest in an unimpeded criminal investigation

favors a stay.8




6
  628 F.2d at 1375-76.
7
  SEC v. Chestman, 861 F.2d 49, 50 (2nd Cir. 1988); see also Dresser, 628 F.2d at 1375-76 (noting that prejudice to
a criminal case might result from the availability of broader discovery in the parallel civil action).
8
  Ashworth, 229 F.R.D. 527 (S.D. W.Va. 2005).

                                                          3
       Case 2:20-cv-00561 Document 43 Filed 03/29/21 Page 4 of 7 PageID #: 294




              10.   Last, the court considers the interests of the public. The interest of the public in

investigating and resolving federal crimes is greater than West Virginia’s interest in the resolution

of plaintiff's civil claims.9

              11.   Defendants submit that they have conferred with Plaintiff to halt the depositions to

no avail. Without a protective order and/or stay, Defendants will likely have to plead the Fifth at

the depositions, which may result in an adverse inference instruction and which would of course

prejudice Defendants. Also, if the FBI investigation yields no charges or convictions, without a

stay or protective order, Defendants would have to plead the Fifth tomorrow, and then still be

subject to an adverse inference. This prejudice, undue burden, and expense can be avoided by

issuance of a stay and/or protective order. For the reasons aforesaid, good cause exists for the

issuance of a protective order pausing Defendants’ depositions until the FBI investigation has

concluded.

              WHEREFORE, these Defendants respectfully requests an Emergency Protective Order to

Stay Discovery until after the FBI’s investigation seizes. Pursuant to Ashworth, these Defendants

have shown it is in the interest of justice to pause said depositions.

                                                           E.M. PETERSON, D. HARVEY, and
                                                           THE CITY OF SOUTH CHARLESTON

                                                           By Counsel,


                                                           /s/ Duane J. Ruggier II
                                                           DUANE J. RUGGIER II (WVSB #7787)
                                                           EVAN S. OLDS (WVSB #12311)




9
    See id.

                                                       4
   Case 2:20-cv-00561 Document 43 Filed 03/29/21 Page 5 of 7 PageID #: 295




PULLIN, FOWLER, FLANAGAN,
BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, West Virginia 25301
304-344-0100




                                       5
     Case 2:20-cv-00561 Document 43 Filed 03/29/21 Page 6 of 7 PageID #: 296




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

WILLIAM ALLEN MEANS,

               Plaintiff,

v.                                                           Civil Action No.: 2:20-561

E.M. PETERSON, D. HARVEY, and
THE CITY OF SOUTH CHARLESTON,

               Defendants.

                                 CERTIFICATE OF SERVICE

       The undersigned counsel for the Defendants, Defendants, E.M. Peterson, D. Harvey, and

the City of South Charleston, do hereby certify that a true copy of the foregoing “DEFENDANTS’

EMERGENCY MOTION TO STAY CASE” was served upon counsel of record by placing the same

in an envelope, properly addressed with postage fully paid and depositing the same in the U.S. Mail,

on this the 29th day of March, 2021.


                                    L. Dante’ diTrapano, Esq.
                                     Alex McClaughlin, Esq.
                                    Benjamin D. Adams, Esq.
                                  Calwell Luce diTrapano PLLC
                                       500 Randolph Street
                                 Charleston, West Virginia 25302
                                       Counsel for Plaintiff

                                      W. Jesse Forbes, Esq.
                                     Forbes Law Firm, PLLC
                                  1118 Kanawha Boulevard, East
                                 Charleston, West Virginia 25301
                                     Co-Counsel for Plaintiff


                                              /s/Duane J. Ruggier II
                                              DUANE J. RUGGIER II (WVSB #7787)
                                              EVAN S. OLDS (WVSB #12311)

                                                   6
   Case 2:20-cv-00561 Document 43 Filed 03/29/21 Page 7 of 7 PageID #: 297




PULLIN, FOWLER, FLANAGAN,
BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, West Virginia 25301
304-344-0100




                                       7
